J-S13007-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    HERMAN ORLANDO HELLAMS                     :
                                               :
                       Appellant               :       No. 447 WDA 2017

            Appeal from the Judgment of Sentence October 26, 2016
               In the Court of Common Pleas of Allegheny County
              Criminal Division at No(s): CP-02-CR-0014767-2015


BEFORE: GANTMAN, P.J., SHOGAN, J., and MUSMANNO, J.

MEMORANDUM BY GANTMAN, P.J.:                               FILED MAY 03, 2018

        Appellant, Herman Orlando Hellams, appeals from the judgment of

sentence entered in the Allegheny County Court of Common Pleas, following

his jury trial conviction of one count each of indecent assault of a person less

than 13 years of age, corruption of minors, and endangering welfare of

children (“EWOC”).1 We affirm.

        In its opinion, the trial court correctly set forth the facts and procedural

history of this case. Therefore, we have no reason to restate them. We add

only that the court also imposed three years of probation to follow the

aggregate sentence of incarceration.

        Appellant raises the following issue for our review:

           DID THE TRIAL COURT ERR IN DENYING [APPELLANT’S]
____________________________________________


1   18 Pa.C.S.A §§ 3126(a)(7), 6301 (a)(1)(i), 4304 (a)(1), respectively.
J-S13007-18


         POST-SENTENCE MOTION FOR A NEW TRIAL CHALLENGING
         THE VERDICT ON THE GROUNDS THAT IT WAS AGAINST
         THE WEIGHT OF THE EVIDENCE?

(Appellant’s Brief at 2).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Jill E. Rangos,

we conclude Appellant’s issue merits no relief. The trial court opinion fully

discusses and properly disposes of the question presented. (See Trial Court

Opinion, filed July 31, 2017, at 1-6) (finding: jury found credible testimony of

Commonwealth’s witnesses; all six Commonwealth witnesses, who were

sequestered, presented consistent testimony of Appellant’s assault on his

stepdaughter, which jury was free to believe; Appellant and Victim testified

and denied any inappropriate contact; Appellant and Victim claimed each

Commonwealth witness lied on stand because each witness was vindictive;

court’s sense of justice is not shocked by jury’s verdict, as weight of evidence

supported it). Accordingly, we affirm based on the trial court opinion.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/3/2018


                                     -2-
                                                                                          Circulated 04/09/2018 02:30 PM



                                     IN THE COURT OF COMMON PLEAS OF
                                                                     ALLEGHENY COUNTY,
                                                       PENNSYLVANIA



            COMMONWEALTH OF PENNSYLVANIA                        CRIMINAL DIVISION
                            v.
                                                                CC No. 201514767

         HERMAN HELLAMS,
             Appellant


         Appeal of:
                                                                OPINION

     HERMAN HELLAMS,
         Appellant
                                                               Honorable Jill E. Rangos
                                                               Courthouse
                                                               Room 326
                                                               436 Grant Street
                                                               Pittsburgh, PA 15219

                                                                Copies to:


                                                               Michael W. Streily
                                                               Office of the District Attorney
                                                               301 Courthouse
                                                               436 Grant Street
                                                               Pittsburgh, PA 15219

                                                               Todd Masser
                                                               211 North 136 Street
                                                               Suite 801
                                                               Philadelphia, PA 19107
lia.               ,....;
 ..;3'                           !
                                             .
  0.0::'                                 .
   .0.r.::.                          .
     ..e.   ,                        .

     '0.-...


              co
            IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY,
                                          PENNSYLVANIA



 COMMONWEALTH OF PENNSYLVANIA                               CRIMINAL DIVISION

       v.                                                   CC No. 201514767

 HERMAN HELLAMS,
     Appellant


 Appeal of:



 HERMAN HELLAMS,
     Appellant

                                                OPINION

RANGOS, J.                                                                           July 31, 2017

       On July 28, 2016, a jury found Appellant guilty of one count each of Indecent Assault Person

Less than 13 Years of Age, Corruption of Minors, and Endangering Welfare of Children ("EWOC").'

On October 26, 2016, this Court imposed an aggregate sentence of five to ten years of incarceration.

Appellant's Post Sentence Motion was denied on March 10, 2017. Appellant filed a Notice of Appeal

on March 1412017 and a Concise Statement of Errors Complained of on Appeal on April        H,   2017.




                          MATTERS COMPLAINED OF ON APPEAL

       Appellant alleges one error on appeal. Appellant alleges that all of the verdicts were against

the weight of the evidence. (Concise Statement of Errors Complained of on Appeal at 2-4).




 18 Pa.C.S. §§ 3126 (a) (7), 6301 (a) (1) (i), and 4304 (a) (1), respectively.


                                                     2
                                      SUMARY OP THE EVIDENCE

           Cassondra Johnston,    a   nurse at Allegheny Valley Hospital, testified that on
                                                                                            November 13,
  2013, she was on duty between 7 p.m. and 7 a.m.
                                                  (Transcript ofJury Trial on July 26, 2016 to July 28,
  2016, hereinafter TT at 36). She testified that she was
                                                          the first person to interact with A.B., a minor
  patient who had been brought to the hospital after she
                                                         had run away from a group home.                 37)
  She testified that Appellant, A.B's stepfather,
                                                  called the hospital and insisted that the child receive no

  medical treatment until he arrived. (TT 39) When
                                                   Appellant arrived at the hospital, he told A.B. to
  put on her jacket and told staff several times that they
                                                           were leaving.   (1   1   40-41) Appellant and the
  child's mother left the hospital when staff from the group
                                                             home arrived. (TT 41) A,B. was moved to
 an observation room with cameras while the
                                            paperwork for an involuntary psychiatric hospitalization
 was being completed. (11 41-42) Appellant and the
                                                   child's mother returned to the hospital. Mother
 was permitted to go into the room with A.B., but
                                                  Appellant was not because of his earlier conduct
 and because he was not the biological parent of A.B.

       Johnston further testified that Sarah Stempkoski, a physician's
                                                                       assistant who was watching the
 monitor in A.B.'s room, called Johnston over and said she
                                                                  thought something inappropriate was
 happening. (1'1 46) Johnston testified that on the monitor
                                                            she observed Appellant standing beside
 A.B.'s bed. A.B. was lying on her right side with her knees
                                                             slightly bent up. Id. Appellant had his left
arm "about elbow deep, under the blanket about hip
                                                   level." Id. Johnston observed Appellant's arm
making fast back and forth movements under the
                                               blanket.             Id Once Johnston witnessed the
movement, she called over a doctor to observe Appellant's
                                                          activity. (IT 48) After the doctor observed
the monitor, Johnston walked into the room. Id.
                                                Appellant immediately pulled his hand out. Id.
Johnston asked A.B. if everything was OK, and she said yes.
                                                            Johnston then asked "[W]hat is going
on in here?" Id. Appellant responded, "Nothing.
                                                 Everything is       Fine." Id. Appellant was asked to
step out of the room so that A.B. could be interviewed.
                                                        Id. After A.B. was informed about the video


                                                    3
    feed, she responded by pulling
                                   a blanket over her head.
                                                            (1'1 50) A.B. then ran out of the
                                                                                              room and
    whispered something to Appellant.
                                         (11 50) A.B. and Appellant
                                                                       returned to the room and both
    started yelling. (1 1 51)

            Several other medical personnel
                                              testified to observations consistent with
                                                                                        Johnston's testimony.
    Sarah Stempkoski testified that she
                                          was a patient care associate
                                                                       responsible for watching the monitors
    of the psychiatric patient's rooms on
                                            November 13, 2015. (1'1   62) She testified   that she observed on
    the monitor Appellant put his
                                    hand under A.B.'s blanket.   (1"1 64)   Stempkoski saw Appellant's hand
   go between the child's legs,
                                  and Appellant moved his hand
                                                                 rapidly until the blanket fell away.
                                                                                                (1"r 65)
   Stempkoski testified that she could see
                                           Appellant's hand inside A.B.'s pants. (TT
                                                                                     65-66) Stempkoski
  asked the nurses nearby to look at
                                      what she was seeing on the
                                                                 monitors. (T1 66) Stempkoski testified
  that, after herself observing the
                                    monitor, one of the nurses, Cassondra
                                                                             Johnston, went into A.B.'s
  room to investigate. (1 1 67)
                                  Stempkoski observed Appellant quickly
                                                                           remove his hand from A.B.'s
  pants when Johnston entered the
                                     room. Id.
          Melissa Winfrey testified that she was
                                                  a nursing student at the
                                                                            time of this incident. (IT 74)
  She was seated in the same area as
                                      Stempkoski when Stempkoski first
                                                                           observed Appellant's behavior
  on the monitor. Stempkoski
                                called Winfrey's attention to the
                                                                   monitor. (11 75) Winfrey observed
  Appellant with his hand down A.B.'s
                                         pants, rubbing her genital area in a
                                                                                 vigorous, back and forth
  manner. (11 76) Winfrey then
                                  informed her mentor, Audrey, of what she
                                                                                 had observed. Id.
         Shannon Tabor also testified that she was
                                                     a student nurse in the hospital
                                                                                      at that time and that
 Stempkoski also called her over to look at
                                             the monitor. (1"1 82-83) Tabor
                                                                                 observed that Appellant
 had his hand under the sheet
                              vigorously rubbing A.B.'s vagina back and
                                                                            forth. (1 1 84) Tabor added
that once Appellant finished rubbing
                                      her, he smelled and then tasted his
                                                                          fingers. (1'1 85) Tabor stated
that Appellant then began to rub
                                   A.B. again. Id. Tabor told Dr.
                                                                    Taylor what she had observed. Id.
Dr. Taylor entered the room
                              behind Johnston. Id. Tabor
                                                             observed on the monitor that as soon as

                                                    4
    Dr. Taylor and Johnston
                              entered the room, Appellant took his
                                                                   hand out from under the sheet and
    pretended to look at his phone. (11 86)

            Audrey McGarrity testified that she was
                                                    working on      November 13, 2015 as a registered nurse.
    (TT105) A nursing assistant called her
                                            over to look at a video monitor.
                                                                              Id. She observed on the
   monitor Appellant vigorously rubbing
                                           A.B. with his hand under the
                                                                          cover. (1`1 107) She also
   observed Appellant quickly withdraw
                                        his hand when Johnston entered the
                                                                             room. (TT 108)
           Dr. Jerry Taylor testified that, although
                                                     he was not A.B.'s treating
                                                                                physician, he was called to
   the nurse's station to observe
                                    suspicious behavior in A.B.'s room. (f1
                                                                                113) He observed on the
  monitor Appellant's hand under the
                                          sheet of A.B.'s bed rubbing A.B.'s
                                                                             groin rapidly back and forth.
  (1 1 114) When he and
                           Johnston entered the room, he saw Appellant
                                                                            withdraw his hand. (11 115)
  After Appellant exited the room, Dr.
                                          Taylor told A.B. what he saw on     the live feed. (11 117) A.B.
  pulled the sheet over her head and
                                     refused to talk with Dr. Taylor. Id. A.B.
                                                                               got out of bed, went over
  to Appellant and whispered
                               something to him. Id.
        Detective Timothy Stetzer testified that he
                                                      attempted to interview A.B., but she was
  uncooperative and called him an "asshole."
                                             (11 128)
         A.B. testified for the defense and
                                              denied any inappropriate contact by
                                                                                  Appellant. (1 11149)
 She said that all of the witnesses
                                    were lying and vindictive. (TT
                                                                   154-155)
         Appellant testified in his own defense and
                                                    asserted that he did not at any point
                                                                                          touch A.B.
 inappropriately. (11 182-183) He stated
                                             that the witnesses had ulterior motives
                                                                                      for their false
 testimony. (TT 187)




                                             DISCUSSION
        Appellant alleges that all of the verdicts were
                                                        against the weight of the evidence.   The standard
for a "weight of the evidence"
                               claim is as follows:


                                                      5
          A motion for a new trial
                                    alleging that the verdict was against the weight
          is addressed to the discretion                                                of the evidence
                                           of the trial court, An appellate court,
          the exercise of discretion, not the                                       therefore,  reviews
                                                 underlying question whether the verdict is
          the weight of the evidence. The                                                        against
                                               factfinder is free to believe all, part, or
          evidence and to determine the                                                    none   of the
                                            credibility of the witnesses. The trial court will
         new trial only when the jury's                                                         award a
                                           verdict is so contrary to the evidence as
         sense of justice. In determining whether                                       to shock one's
                                                       this standard has been met,
         is limited to whether the trial                                              appellate review
                                          judge's discretion was properly exercised,
         only be granted where the facts and                                             and relief will
                                                  inferences of record disclose a palpable abuse
         discretion. Thus, the trial court's denial                                                   of
                                                      of a motion for a new trial based on a
         of the evidence claim is the least                                                     weight
                                              assailable of its rulings.
 Commonwealth   v.   Cousar, 928 A.2d 1025,1035-36
                                                   (Pa. 2007).
         The jury reasonably found credible the
                                                testimony of Commonwealth witnesses with no motive
to fabricate. All six
                      Commonwealth witnesses, who were sequestered,
                                                                    presented consistent testimony
which the jury was free to believe.
                                    Against this evidence, Appellant and A.B. took
                                                                                    the stand and
 denied any inappropriate contact,
                                      testifying that each of the Commonwealth's
                                                                                    witnesses lied because
 each was vindictive. Upon further
                                       review of the evidence, this Court's
                                                                            sense of justice is not shocked
by the jury's verdict in this case as
                                      it was not against the weight of the
                                                                            evidence but rather supported
by it.




                                            CONCLUSION
       For all of the above reasons, the findings
                                                  and rulings of this Court should be
                                                                                      AFFIRMED


                                                 BY THE COURT:


                                                   crAlte
                                                     E RANGOS
                                                                      etzv-J  r                    J.




                                                   6
                                       CERTIFICATE OF SERVICE
        The undersigned hereby certifies that a
                                                true and correct copy of this OPINION was
                                                                                          mailed
to the following individuals by first
                                      class mail, postage prepaid on the 31st day of
                                                                                     July, 2017.



                                         Michael W. Streily
                                         Office of the District Attorney
                                         301 Courthouse
                                         436 Grant Street
                                         Pittsburgh, PA 15219

                                         Todd Mosser
                                         211 North 13th Street
                                        Suite 801
                                        Philadelphia, PA 19107




                                               James y. Robertson
                                               Law clerk for Judge Jill E. Rangos




                                                7